DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harari; Eli (US PGpub: 2020/0219572 A1), herein after Harari, in view of Rasovsky et al. (US Patent: 6362508 B1), herein after Rasovsky.
Regarding claim 1, Harari teaches, in FIG. 1A, 2, 3 and FIG. 12Aa-12Bd, a process (a semiconductor manufacturing process; claim 36), comprising: providing a semiconductor substrate having a planar surface; forming a plurality of thin-film layers above the planar surface of the semiconductor substrate, one on top of another, including among the thin-film layers first and second isolation layers (each active layer is separated from adjacent active layers by respective isolation layers (dielectric material); figure 2a, paragraph [0027], [0094]), and wherein each active multi-layer comprises first and second semiconductor layers of a first conductivity type separated by a dielectric material (each active layer includes two sublayers 521, 523, of a first conductivity type separated by an dielectric layer comprising SAC1; figure 5c, paragraphs [0137], (0142), [0145], [0150]),; etching along a direction substantially orthogonal to the planar surface through the thin-films to create a trench having sidewalls that expose the thin-film layers (Paragraph [0077]-[0078]); depositing conformally a semiconductor material on the sidewalls of the trench (FIG. 2H); annealing the first isolation layer at a predetermined temperature and a predetermined duration such that the first isolation layer act as a source of the first dopant specie which dopes a portion of the semiconductor material adjacent the first isolation layer (Paragraph [0080]-[0086])); and selectively etching the semiconductor material to remove the doped portion of the semiconductor material without removing the remainder of the semiconductor material (Paragraph [0143]-[0144]).
Harari does not explicitly teach wherein a significantly greater concentration of a first dopant specie is provided in the first isolation layer than in the second isolation layer.
However, Rasovsky discloses a process (Fig 2, abstract}, comprising: providing & semiconductor substrate (102) (Fig 3A), col 5, In 12-40, ". semiconductor substrate 102..") and forming a plurality of thin-film layers (152, 154, 156) above the semiconductor substrate (102), one on top of another, including among the thin layers (152, 154, 156) first and second isolation layers (152, 156), wherein a significantly greater concentration of a first dopant specie (phosphorus) is provided in the first isolation layer (152) than in the second isolation layer (156) (Fig 3{D), 3(E}, Col 6, In 5-35, Lower dielectric layer 152…. relatively high amount of Phosphorus. ..upper dielectric layer 156...relatively low amount of Phosphorus..").
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Harari’s process to modify with second conveying carrier from Rasovsky’s teaching such that the Nitride film prevents the migration of Phosphorous from the lower BPSG layer to the upper BPSG layer during heat treatment, and prevents the migration of impurities to the lower BPSG layer that are introduced into the upper BPSG layer during CMP planarization. Intermediate isolation layer 154 prevents the migration of, for example, Phosphorous from lower dielectric layer 152 during heat treatment, thereby facilitating the use of BPSG (3:8) in lower dielectric layer 152 without impeding the planarization of upper dielectric layer 156.
Regarding claim 2, Harari teaches the process of Claim 1, further comprising etching the thin-film layers such that the first isolation layer recesses from the sidewalls of the trench (Paragraph [0058]-[0059], [0077]-[0078]).
Regarding claim 3, Harari teaches the process of Claim 1 wherein the semiconductor material comprises at least one of: an amorphous silicon and a polysilicon (Paragraph [0055]-[0059]).
Regarding claim 4, Harari teaches the process of Claim 1, wherein selective etching comprises a dry etching step (Paragraph [0143]).
Regarding claim 5, Harari teaches the process of Claim 1, wherein (i) the first isolation layer comprises one or more of: an organosilicon layer, a silicon nitride layer and a silicate glass, and (ii) the selective etching uses an etchant that comprises at least one of: tetra-methyl ammonium hydroxide (TMAH), potassium hydroxide (KOH), and ethylene diamine and pyrocatechol (EDP) (Paragraph [0083], claim 39. The etchant are known in the industry, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).
Regarding claim 6, Harari teaches the process of Claim 5, wherein the annealing step comprises a rapid thermal annealing step, (Paragraph [0080], claim 38) and wherein the predetermined temperature is between 650°C and 820°C, preferably about 750°C (Paragraph [0140]).
Regarding claim 7, Harari teaches the process of Claim 5, wherein the first dopant specie comprises boron (Paragraph [0079]).
Regarding claim 8, Harari teaches the process of Claim 5, wherein the organosilicate layer comprises SiOCH or SiOC (FIG. 1A, 1B, (Paragraph [0110]-[0120]).
Regarding claim 9, Harari teaches the process of Claim 1, wherein the first isolation layer is carbon-doped with a carbon dopant concentration of about 1020 cm-3 or greater, and wherein the selective etching uses an etchant that comprises ethylene diamine and pyrocatechol (EDP) (Paragraph [0054]).
Regarding claim 10, Harari teaches the process of Claim 9, wherein the annealing step comprises a rapid thermal annealing step, and wherein the predetermined temperature is between about 600 °C and about 820 °C, preferably about 750 °C (Paragraph [0140]).
Regarding claim 11, Harari teaches the process of Claim 1, further comprising depositing a highly doped material adjacent and over the semiconductor material, the highly doped material comprises a second dopant specie, and annealing the second dopant specie to adjust an effective dopant concentration in the semiconductor material (Paragraph [0125]).
Regarding claim 12, Harari teaches the process of Claim 11, wherein the effective dopant concentration determines a threshold voltage of a thin-film transistor in which the semiconductor material serve as a channel region (Paragraph [0079]-[0083]).
Regarding claim 13, Harari teaches the process of Claim 11, wherein the first dopant specie comprises boron and the second dopant specie comprise phosphorus (Paragraph [0079], [0125], [0145]).
Regarding claim 14, Harari teaches the process of Claim 1, wherein (i) the first isolation layer comprises one or more of: an organosilicon layer, a silicon nitride layer and a silicate glass, (paragraph [0083])and (ii) the selective etching uses an etchant that comprises at least one of: atomic chlorine, HF and a fluorocarbon gas (Paragraph [0143], [0053, [0054]
Regarding claim 15, Harari teaches the process of Claim 14, wherein the annealing step comprises a rapid thermal annealing step, and wherein the predetermined temperature is between about 600 °C and about 820 °C, preferably about 750 °C (Paragraph [0140]).
Regarding claim 16, Harari teaches the process of Claim 14, wherein the first dopant specie comprises phosphorus (Paragraph [0079]).
Regarding claim 17, Harari teaches the process of Claim 14, wherein the etchant is provided in an solution aqueous HF solution that includes both HF and one or more of: nitric acid and acetic acid (Paragraph [0143]).
Regarding claim 18, Harari teaches the process of Claim 1, further comprising depositing a capping layer over the conformally deposited semiconductor material (Paragraph [0201]-[0209], FIG. 3a).
Regarding claim 19, Harari teaches the process of Claim 18, wherein the first isolation layer comprises a borosilicate glass or phosphorus silicate glass with a dopant concentration of boron or phosphorus greater than 1.0 x 1022 cm-3 (Paragraph [0125]).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Related Prior art:
Cheng discloses a process (abstract) comprising: providing a semiconductor substrate (400) having a planar surface (Fig 4, col 4, in 41-82, “semiconductor substrate 400.."), forming a plurality of thin-film layers (405, 410, 420, 430) above the planar surface of the semiconductor substrate (400), one on top of another (Fig 4, col 4, in. 44-52, “an oxide layer 405 functions as a hard mask layer, disposed over a pad stack 430 having a nitride layer |428 and an optional oxide layer 410.."); etching along a direction substantially orthogonal to the planar surface through the thin-films (405, 410, 420, 430) to create a trench (500, 800) having sidewalls (820) that expose the thin-film layers (405, 410, 429, 430) (Fig 4, 5, col 4 Line 41-52), opening 600. .Etching Defines a trench 600 having a sidewall 620.."); depositing conformally a semiconductor material (710, 720) on the sidewalls (820) of the trench (500, $00} (Fig 7, col 8, in 13-34," dopant source layer 710 is formed along the trench sidewall 620, followed by deposition of a cap layer 726.."y and annealing to form an upper barrier layer (1700) on the sidewalls (820) (Fig 14, col 5, In 65-col 8, in 29, * upper barrier layer T10G., annealing to form a silicide..").
Lerner also related to sidewall doping of trenches (32) formed in a semiconductor substrate (20) Including a conformally deposited semiconductor material (50) a5 a dopant source. and including annealing (Fig 3-6, abstract, col 5, in 9-60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828